Citation Nr: 0616468	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  01-08 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for optic neuropathy of the left eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1967 to January 
1972 and from January 1975 to July 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida

In May 2002, the veteran presented testimony before a 
Decision Review Officer.  In June 2003, the veteran presented 
testimony before the undersigned member of the Board of 
Veterans' Appeals during a hearing at the RO.

In December 2003, the Board remanded the matter for 
additional evidentiary development.


FINDING OF FACT

The veteran's service-connected optic neuropathy of the left 
eye is manifested by blindness in the left eye with only 
light perception; however, he is not blind in the right eye.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 30 percent for the service-connected left eye optic 
neuropathy have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.84a, 4.124a, Diagnostic Code 6074 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by a May 2004 letter.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.
      
Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the May 2004 letter afforded the 
veteran the information necessary to advance any contention 
regarding an initial evaluation in excess of 30 percent for 
optic neuropathy of the left eye.  As such, the veteran was 
aware and effectively notified of information and evidence 
needed to substantiate and complete his claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received sufficient VCAA notice given 
that his claims had been instituted pre-VCAA, and the record 
contains a September 2005 supplemental statement of the case 
following the May 2004 letter.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006) (holding that a timing error can be 
cured when VA employs proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
May 2004 letter.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the record contains numerous VA examination 
reports, detailed below, and a recent one from April 2005.  
Because the latter examination was sufficiently thorough, 
further assessment is not necessary.  See 38 C.F.R. 
§ 3.159(c)(4).  The record contains VA outpatient reports, 
private medical records from the Eye Association of New 
Mexico, and VA examination reports dated in January 2001 and 
April 2005.  Notably, the veteran has not identified any 
further outstanding and relevant evidence in response to the 
May 2004 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2005).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

More recently, however, the United States Court of Appeals 
for Veteran Claims' determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability. At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2005).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's service-connected optic neuropathy of the left 
eye is currently evaluated as 30 percent disabling under the 
provisions of 38 C.F.R. § 4.84a, Diagnostic Codes 6026 and 
6070.  This rating code provides that optic neuritis is to be 
rated on the underlying disease and the impairment of visual 
acuity or field loss is to be combined therewith.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6026.

Under the relevant codes regarding optic neuritis, the Board 
notes that ratings on account of visual impairments 
considered for service connection are, when practicable, to 
be based only on examination by specialists.  Such special 
examinations should include uncorrected and corrected central 
visual acuity for distance and near, with record of the 
refraction.  The best distant vision obtainable after best 
correction by glasses will be the bases of rating, except in 
cases of keratoconus, in which contact lenses are required.  
38 C.F.R. § 4.75.

Diagnostic Code 6070 provides that blindness in one eye, 
having only light perception, warrants a 30 percent 
evaluation where visual acuity in the other eye is 20/40.  In 
this case service connection for a right eye disability has 
not been established.  Accordingly, the veteran was assigned 
a 30 percent evaluation for his service-connected optic 
neuropathy of the left eye.  Therefore, he has been assigned 
the maximum schedular evaluation that may be granted under 
Diagnostic Code 6070.

In order to warrant an evaluation in excess of 30 percent for 
his service-connected left eye disability the medical 
evidence of record would have to demonstrate that the veteran 
has loss of use or blindness in his nonservice-connected 
right eye.  Accordingly, the veteran was afforded VA 
examinations in January 2001 and April 2005.  On both 
occasions, the veteran's corrected vision in his right eye 
was recorded as 20/20.   The April 2005 VA examination also 
noted full visual fields in the right eye.  Additionally, 
October 2000 and January 2004 eye examination reports from 
the Florida Department of Highway Vehicles and Motor Safety 
recorded the veteran's corrected vision in his right eye as 
was 20/15 and 20/20, respectively. 

Because the veteran does not have loss of use or blindness of 
his nonservice-connected right eye, as that is described at 
38 C.F.R. § 4.79, his nonservice-connected right eye may not 
be considered in evaluating his service-connected optic 
neuropathy of the left eye.  Since his nonservice-connected 
eye may not be considered, and he has been maximally rated 
for his service-connected left eye, a preponderance of the 
evidence is against an evaluation greater than the 30 percent 
that has been assigned.

The issue of entitlement to an extraschedular disability 
rating pursuant to 38 C.F.R. § 3.321(b) for the veteran's 
disability has been raised by his statements and testimony 
herein.  He alleges that he is entitled to an extraschedular 
rating because his loss of vision in the left eye has 
precluded from pursuing a career as a pilot with private 
airline operators.  As discussed above, the veteran is 
receiving the maximum schedular evaluation under Diagnostic 
Code 6070, yet he asserts that he is entitled to an increased 
rating.  A claim of entitlement to an extraschedular 
evaluation is implicit in his claim for an increase in such a 
circumstance.  The question of an extraschedular rating is a 
component of the veteran's claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, in March 2005, the Director of Compensation and 
Pension Service indicated that they calculated the visual 
field loss in both eyes, and although it was unclear whether 
the veteran was currently gainfully employed, given his 
education and the current status of his service-connected 
disability, he was most probably able to work full time in 
other fields.  The Service recommended that the veteran be 
scheduled for a VA eye examination  to determine the visual 
acuity and visual fields in both eyes and in the event that 
the veteran has both visual acuity and visual field loss in 
both eyes, the claims folder should be referred to the 
Service for further review.  In June 2003, the veteran 
testified that post-service he was able to get part time 
employment, wherein he reviewed flight safety programs for 
compliance.  He indicated that as his military career 
developed he was in a non flying status, moving into 
leadership and management.  Additionally, the Board notes 
that the April 2005 VA examination did not document loss of 
both visual acuity and visual field in both eyes; therefore, 
a referral to the Service for further review was not 
warranted.  

The Board observes the evidence does not show that the 
veteran's service-connected  optic neuropathy of the left eye 
is in any way exceptional or unusual. The record does not 
document that he has experienced any interference with 
employment not contemplated by the rating in effect, or 
frequent periods of hospitalization as to render the 
application of the regular schedular criteria impractical.  
The evidence of record is not reflective of any factor that 
takes the veteran's left eye disability outside of the norm.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  Although, the veteran cannot 
acquire employment as a commercial airline pilot, there is no 
indication that the veteran's ability to be employed in other 
fields, such as management, is markedly impaired by his 
service-connected disability.  Therefore, consideration of an 
extraschedular rating is not appropriate at this time.  38 
C.F.R. § 3.321(b) (2005).


ORDER

An initial evaluation in excess of 30 percent for optic 
neuropathy of the left eye is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


